DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Amendment filed on 07/01/2022 regarding claims 1-20 is fully considered. Of the above claims, claims 4 and 17 have been canceled; claims 1-3, 10, 15-16 have been amended.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffin et al. (US 2008/0192107 A1) in view of Abe et al. (US 2007/0098900 A1).
Griffin et al. teach the following claimed limitations:
Regarding claim 1, a printing system (laser marking system 1; FIG. 1) comprising:
a paper feeding mechanism configured to provide a paper along a paper path in the printing system (roll 3 feeds substrate 2; FIG. 1; substrate may be a paper; [0044]);
an optical print head disposed on the paper path comprising at least one optical energy source (laser array 6; FIG. 1), where the at least one optical energy source prints onto the paper by imparting optical energy onto the paper to cause the paper to activate (the light emitted by the laser array 6 is transmitted to substrate 2; [0038]); and
at least one preheating element disposed between the paper feeding mechanism and the optical print head (pre-heating bar 8 is disposed between roll 3 and laser array 6; FIG. 1), wherein the at least one preheating element imparts priming thermal energy to the paper prior to the paper being provided to the optical print head (pre-heating bar 8 transfers thermal energy to the substrate so that it is close to its marking threshold; [0039]).
Regarding claim 2, the thermal paper comprises a single sided thermal paper (printing performed on a single side of substrate 2; FIG. 1).
Regarding claim 6, the optical print head comprises a paper handling mechanism, wherein the paper handling mechanism keeps the thermal paper within the optical print head from physically contacting the optical energy source (drive wheels 4 and 5 keep substrate 2 from physically contacting laser array 6; FIG. 1). 
Regarding claim 7, the printing system comprises a paper handling mechanism associated with the at least one preheating element, wherein the paper handling mechanism keeps the thermal paper from physically contacting the at least one preheating element (drive wheels 4 and 5 keep substrate 2 from physically contacting pre-heating bar 8; FIG. 1).
Regarding claim 8, the optical energy source comprises at least one of: an array of light emitting diodes (laser diode arrays; [0041]); and a scanning laser.
Regarding claim 9, the optical energy source imparts at least one of: infrared optical energy (infra red spectrum; [0044]); and ultraviolet optical energy.
Regarding claim 10, an optical print head (laser marking system 1; FIG. 1) comprising:
at least one optical energy source (laser array 6; FIG. 1), where the at least one optical energy source prints onto a paper by imparting optical energy onto the paper to cause the paper to activate (the light emitted by the laser array 6 is transmitted to substrate 2; [0038]), 
wherein the optical print head receives the paper from at least one preheating element (pre-heating bar 8 is disposed between roll 3 and laser array 6; FIG. 1),
wherein the at least one preheating element imparts priming thermal energy to the thermal paper (pre-heating bar 8 transfers thermal energy to the substrate so that it is close to its marking threshold; [0039]).
Regarding claim 11, the thermal paper comprises a single sided thermal paper (printing performed on top side of substrate 2; FIG. 1) with a thermal chemical disposed on a first side of the thermal paper (thermal initiation; [0044]) wherein the optical print head imparts the optical energy on at least one of:
the first side of the thermal paper; and
a reverse side of the thermal paper, wherein the optical energy activates the thermal chemical disposed on the first side of the thermal paper (laser array 6 directs light on the top side of substrate 2; FIG. 1).
Regarding claim 12, a paper handling mechanism, wherein the paper handling mechanism keeps the thermal paper within the optical print head from physically contacting the optical energy source (drive wheels 4 and 5 keep substrate 2 from physically contacting laser array 6; FIG. 1).
Regarding claim 13, the optical energy source comprises at least one of: an array of light emitting diodes (laser diode arrays; [0041]); and a scanning laser.
Regarding claim 14, the optical energy source imparts at least one of: infrared optical energy (infra red spectrum; [0044]); and ultraviolet optical energy.
Regarding claim 15, a method (method for operating laser marking system 1; FIG. 1) comprising:
receiving a paper in a printing system (substrate 2 used in laser marking system 1; FIG. 1);
applying a priming thermal energy to the paper, where the priming thermal energy heats the paper to a near activation temperature (pre-heating bar 8 transfers thermal energy to the substrate so that it is close to its marking threshold; [0039]); and
imparting optical energy to print information onto the paper by causing the paper to activate the paper (the light emitted by the laser array 6 is transmitted to substrate 2; [0038]).
Regarding claim 16, the thermal paper comprises a single sided thermal paper (printing performed on top side of substrate 2; FIG. 1).
Regarding claim 18, the printing system comprises an optical energy source which imparts the optical energy (laser array 6; FIG. 1), wherein the optical energy source comprises at least one of: an array of light emitting diodes; and a scanning laser (laser diode arrays; [0041]).
Regarding claim 19, the printing system comprises at least one preheating element (pre-heating bar 8; FIG. 1) disposed between a paper feeding mechanism and the optical energy source (pre-heating bar 8 is disposed between roll 3 and laser array 6; FIG. 1), wherein the at least one preheating element imparts the priming thermal energy to the thermal paper prior to the thermal paper being provided to the optical energy source (pre-heating bar 8 transfers thermal energy to the substrate so that it is close to its marking threshold; [0039]).
Regarding claim 20, the printing system comprises a paper handling mechanism, wherein the paper handling mechanism keeps the thermal paper from physically contacting an optical energy source in the printing system (drive wheels 4 and 5 keep substrate 2 from physically contacting laser array 6; FIG. 1).
Griffin et al. (embodiment of FIG. 1) do not teach the following claimed limitations:
Further regarding claim 1, the paper is a thermal paper; the thermal paper comprises a thermal chemical disposed on a first side of the thermal paper; and the at least one optical energy source imparts optical energy onto a reverse side of the thermal paper, wherein the optical energy passes through the thermal paper to cause the thermal chemical disposed on the first side to activate.
Regarding claim 3, the optical print head further imparts the optical energy on the first side of the thermal paper.
Further regarding claim 10, the paper is a thermal paper; wherein the thermal paper comprises a thermal chemical disposed on a first side of the thermal paper; wherein the at least one optical energy source imparts the optical energy onto a reverse side of the thermal paper; wherein the optical energy passes through the thermal paper to cause the thermal chemical disposed on the first side to activate.
Further regarding claim 15, the paper is a thermal paper; wherein the thermal paper comprises a thermal chemical disposed on a first side of the thermal paper; and imparting optical energy onto a reverse side of the thermal paper by causing the thermal chemical disposed on the first side to activate, wherein the optical energy passes through the thermal paper.
Further regarding claim 16, the optical print head further imparts the optical energy on the first side of the thermal paper.
Griffin et al. (other embodiment FIG. 1) teach the following claimed limitations:
Further regarding claim 1, the paper is a thermal paper (the paper could have thermal initiation and sensitivity in the infrared spectrum; [0044]) for the purpose of using light as a non-contact means to write onto a thermally sensitive surface.
Further regarding claim 10, the paper is a thermal paper (the paper could have thermal initiation and sensitivity in the infrared spectrum; [0044]) for the purpose of using light as a non-contact means to write onto a thermally sensitive surface.
Further regarding claim 15, the paper is a thermal paper (the paper could have thermal initiation and sensitivity in the infrared spectrum; [0044]) for the purpose of using light as a non-contact means to write onto a thermally sensitive surface.
Abe et al. teach the following claimed limitations:
Further regarding claim 1, the thermal paper comprises a thermal chemical disposed on a first side of the thermal paper (electron donor dye precursor 4, electron acceptor compound 6, polymer medium 7, FIG. 3); and the at least one optical energy source imparts optical energy onto a reverse side of the thermal paper (bottom side of support layer 12; FIG. 3), wherein the optical energy passes through the thermal paper to cause the thermal chemical disposed on the first side to activate (laser beam 8 passes through support layer 12 to activate the mark formation layer 1, FIG. 3, [0110]) for the purpose of forming a visible image on the back side.
Further regarding claim 3, the optical print head further imparts the optical energy on the first side of the thermal paper (laser beam 8 imparts energy onto the top side of support layer 12, FIG. 3) for the purpose of directing the laser beam onto the front side.
Further regarding claim 10, the thermal paper comprises a thermal chemical disposed on a first side of the thermal paper (electron donor dye precursor 4, electron acceptor compound 6, polymer medium 7, FIG. 3); wherein the at least one optical energy source imparts the optical energy onto a reverse side of the thermal paper (bottom side of support layer 12; FIG. 3); wherein the optical energy passes through the thermal paper to cause the thermal chemical disposed on the first side to activate (laser beam 8 passes through support layer 12 to activate the mark formation layer 1, FIG. 3, [0110]) for the purpose of forming a visible image on the back side.
Further regarding claim 15, the thermal paper comprises a thermal chemical disposed on a first side of the thermal paper (electron donor dye precursor 4, electron acceptor compound 6, polymer medium 7, FIG. 3); and imparting optical energy onto a reverse side of the thermal paper by causing the thermal chemical disposed on the first side to activate (bottom side of support layer 12; FIG. 3), wherein the optical energy passes through the thermal paper (laser beam 8 passes through support layer 12 to activate the mark formation layer 1, FIG. 3, [0110]) for the purpose of forming a visible image on the back side.
Further regarding claim 16, the optical print head further imparts the optical energy on the first side of the thermal paper (laser beam 8 imparts energy onto the top side of support layer 12, FIG. 3) for the purpose of directing the laser beam onto the front side.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the paper is a thermal paper; the thermal paper comprises a thermal chemical disposed on a first side of the thermal paper; and the at least one optical energy source imparts optical energy onto a reverse side of the thermal paper, wherein the optical energy passes through the thermal paper to cause the thermal chemical disposed on the first side to activate; the optical print head further imparts the optical energy on the first side of the thermal paper; the paper is a thermal paper; wherein the thermal paper comprises a thermal chemical disposed on a first side of the thermal paper; wherein the at least one optical energy source imparts the optical energy onto a reverse side of the thermal paper; wherein the optical energy passes through the thermal paper to cause the thermal chemical disposed on the first side to activate; the paper is a thermal paper; wherein the thermal paper comprises a thermal chemical disposed on a first side of the thermal paper; and imparting optical energy onto a reverse side of the thermal paper by causing the thermal chemical disposed on the first side to activate, wherein the optical energy passes through the thermal paper; the optical print head further imparts the optical energy on the first side of the thermal paper, as taught by Griffin et al. and Abe et al., into Griffin et al. for the purpose of using light as a non-contact means to write onto a thermally sensitive surface; forming a visible image on the back side; directing the laser beam onto the front side.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffin et al. (US 2008/0192107 A1) as modified by Abe et al. (US 2007/0098900 A1) as applied to claim 1 above, and further in view of Itou (US 5,986,682).
Griffin et al. do not teach the following claimed limitations:
Regarding claim 5, the at least one preheating element comprises at least one printed circuit board copper element.
Itou teaches the following claimed limitations:
Further regarding claim 5, the at least one preheating element comprises at least one printed circuit board copper element (copper pattern; FIG. 10; column 13, lines 51-62) for the purpose of forming a conductive pattern to power a heating element.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the at least one preheating element comprises at least one printed circuit board copper element, as taught by Itou, into Griffin et al. as modified by Abe et al. for the purpose of forming a conductive pattern to power a heating element.

Response to Arguments
Applicant's arguments filed 07/01/2022 have been fully considered but they are not persuasive. 
The applicants state that “there is no teaching or suggestion in Abe that a laser beam or other optical energy is applied to a non-transparent material such as thermal paper” (page 8 of Applicant’s Arguments/Remarks). This argument is moot since the claims do not recite a “non-transparent material”. On the contrary, the claims recite “the optical energy passes through the thermal paper” (claims 1, 10 and 15), suggesting the thermal paper is transparent to the optical energy.
Regarding claims 6 and 12, applicants state that “Griffin does not teach or suggest ‘a paper handling mechanism, wherein the paper handling mechanism keeps the thermal paper within the optical print head from physically contacting the optical energy source,’” (page 8) and that “indeed, Figs. 1-3 illustrate that the lens of the laser array 6 directly contacts the substrate 2” (page 8). The examiner respectfully disagrees that lens 7 in Figs. 1-3 is directly contacting the substrate 2. The figures clearly shows lens 7 is above and not contacting the substrate 2 and focuses the laser beam onto the substrate 2.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798. The examiner can normally be reached MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




15 August 2022
/KENDRICK X LIU/Examiner, Art Unit 2853 

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853